Case 2:20-mj-00037-BAT Document 7 Filed 07/14/21 Page 1 of 4

AQ 93 (Rev. 11/13) Search and Seizure Warrant

UNITED STATES DISTRICT COURT

  

for the ga
CERTIFIED TRUL COPY wr mei 3 S) fg
j z i ALTEST WILLIAM St MOCOG Ra eee
Western District of Washington ceil || ee

Wester Distrigt of Washington fee uw

In the Matter of the Search of ) ——— fe

{Briefly describe the property to be searched ) —
or identify the person by name and address) ) Case No. MJ20-03Z FILED ENTERED
Cellular telephone, as more fully described in —— LODGED 9 ____RECEvep

Attachment A. )
JUL 14 an
SEARCH AND SEIZURE WARRANT vemn AEA

co

To: Any authorized law enforcement officer BY WESTERN bist RCT OF TE OMy
An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property locatedinthe |= Western _—_ District of Washington

 

 

(identify the person or describe the property to be searched and give its location):

Cellular telephone, more fully described in Attachment A, incorporated herein by reference.

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

See Attachment B, incorporated herein by reference.

YOU ARE COMMANDED tc execute this warrant on or before 7 | ia \ AD AD (not to exceed 14 days}

1 in the daytime 6:00 a.m. to 10:00 p.m. at any time in the day or night because good cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory

as required by law and promptly return this warrant and inventory to Any Magistrate Judge in the Western District of WA
(United States Magistrate Judge)

@ Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

0} for days (not to exceed 30) until, the facts justifying, the later specific date of 04/29/2020

Date and time issued: 01/29/2020 3:00 pm

 

Fudge's signature

City and state: Seattle, Washington Brian A. Tsuchida, United States Chief Magistrate Judge

Printed name and title

 

 

USAO: 2019R00880
Case 2:20-mj-00037-BAT Document 7 Filed 07/14/21 Page 2 of 4

AO 93 (Rey. 11/13} Search and Seizure Warrant (Page 2}

 

Return

 

Case No.: ™ FL ©0637 Date and time warrant executed: Copy of warrant and inventory left with:

2/ifcve (Vif

 

 

 

Inventory made in the presence of :

{fa

 

Inventory of the property taken and name of any person(s} seized:

Flecfronic down joed of fer to achde

ary Corfads, presseses, flotes, + fon inkotration
for evidence “Ss described in Aberbrnend- 3

 

Certification

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

ue 2/8 /rexs LY (9)

Le signature
Soc l P (eure 4
— -

Printed name and title

 

 

 
Case 2:20-mj-00037-BAT Document 7 Filed 07/14/21 Page 3 of 4

Attachment A

PROPERTY TO BE SEARCHED

The property to be searched comprises the following cellular telephone currently

in the possession of the Drug Enforcement Administration:

The Target Telephone: Black LG cellular phone with “LG” and “cricket”
marked on the back of the phone. Additionally the phone has a white label
on the back of it that lists an IMEI of 356865092475363. The phone is
currently in the custody of DEA Seattle.

Attachment A
USAO 2019R00980 - 1
Case 2:20-mj-00037-BAT Document 7 Filed 07/14/21 Page 4 of 4

Attachment B

Items to be Searched for and Seized

This warrant authorizes the seizure of the following items or materials that may

contain evidence of the commission of, the fruits of, and/or property which has been used

as the means of committing the following crimes: distribution of, and possession with

intent to distribute, controlled substances, and conspiracy to commit this offense, in

violation of Title 21, United States Code, Sections 841(a)(1), 841(b)(1), and 846:

Assigned number and identifying telephone serial number (ESN,

MIN, IMSI, or IMED;

Stored list of recent received, sent, and missed calls;

Stored contact information;

Stored photographs, videos, or other recordings of narcotics, currency,
firearms, or other weapons, evidence of suspected criminal activity, and/or
the user of the phone or suspected co-conspirators, including any embedded
GPS data associated with those photographs;

Stored text messages, as well as any messages in any internet messaging
apps, including but not limited to Facebook Messenger, iMessage, Wikr,
Telegram, Signal, WhatsApp, and similar messaging applications.

The search warrant authorizes imaging or otherwise copying all data contained on

the subject devices. The search warrant also authorizes reasonable efforts to overcome

any passcode protection of the subject devices.

Attachment B

USAO 2019R00980 - 1
